FILED
                             NOT FOR PUBLICATION                            MAR 01 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JORGE ALBERTO MEDRANO-                            No. 09-70570
CORTEZ,
                                                  Agency No. A017-259-069
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Jorge Alberto Medrano-Cortez, a native and citizen of El Salvador, petitions

pro se for review of a Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s removal order. We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction over this petition for review because Medrano-Cortez

knowingly, intelligently, and voluntarily waived his right to appeal. See United

States v. Estrada-Torres, 179 F.3d 776, 781 (9th Cir. 1999) (“Because the

immigration judge explained the right to appeal to Estrada-Torres (with the other

deportees) and individually asked him specifically if he wanted to appeal his

deportation order, his waiver of his right to appeal was ‘considered and

intelligent.’”), overruled on other grounds in United States v. Rivera-Sanchez, 247

F.3d 905 (9th Cir. 2001); See Joo v. INS, 813 F.2d 211, 212 (9th Cir. 1987) (per

curiam) (“A waiver of the right to appeal is a failure to exhaust administrative

remedies.”).

      In light of our disposition, we need not reach Medrano-Cortez’s remaining

contentions.

      PETITION FOR REVIEW DISMISSED.




                                          2                                     09-70570